Citation Nr: 0914794	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to June 1982 
and from June 1986 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

The Board notes that the RO certified the issue on appeal as 
service connection for a seizure disorder.  However, the 
record reflects that the issue is more appropriately 
characterized as is noted on the first page of this decision.  
Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed rating decision dated in November 2002 
denied entitlement to service connection for a seizure 
disorder.

2.  The evidence submitted since the time of the RO's 
November 2002 decision denying service connection for a 
seizure disorder is redundant, does not relate to an 
unestablished fact, and does not raise a reasonable 
possibility of substantiating the Veteran's current claim.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision, which denied service 
connection for a seizure disorder, is final.  38 U.S.C.A. 
§§ 5103(a), 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  The evidence received subsequent to the November 2002 
rating decision is not new and material and the requirements 
to reopen the claim of seizure disorder have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran submitted his first claim 
in January 1992.  In an April 1992 rating decision, the RO 
denied entitlement to service connection for a seizure 
disorder.  The Veteran appealed and the matter ultimately 
came before the Board in May 1998.  At that time the claim 
was denied.  The Board reviewed the Veteran's service 
treatment records, an August 1988 VA examination, VA 
hospitalization records from 1989 through 1997, and found 
that the Veteran's seizure disorder had no link, as 
established by competent medical evidence, to his period of 
active service or any other service-connected disability.  
See generally 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.).  Therefore, the Board found his claim was not 
well-grounded.  See 38 U.S.C.A § 5107(a) (West 1997).  The 
Veteran did not appeal the Board's determination and it 
became final.  See 38 U.S.C.A. § 7104(a); 38 U.S.C.A. 
§ 20.1100.  

In relevant part, in March 2002 the Veteran submitted another 
claim seeking service connection for a seizure disorder.  He 
submitted private treatment records, dated from 1996 to 1998.  
The reports note a seizure disorder and other conditions.  VA 
treatment records from several different medical centers 
spanning 1998 to 2002 for alcohol and cocaine dependency, 
among other conditions, were also submitted.  The RO in 
November 2002 appeared to reopened his claim and then denied 
it on the merits, finding that while the medical records did 
note a reported history of a seizure disorder, there was no 
evidence that the Veteran's seizure disorder was incurred in 
or caused by his service, manifested within one year of his 
service, or was related to his service-connected head scar.  
Notice of the rating determination was issued to the Veteran 
that same month.  The Veteran did not seek appellate review 
within one year of notification; thus, that decision became 
final and binding on him based on the evidence then of record 
and is not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103 (2008).

In March 2004 the Veteran submitted a statement that is 
considered to be his current claim.  The preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

With respect to applications to reopen previously denied 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
any duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Since November 2002, the Veteran has presented for 
consideration VA treatment records dated in 2004, which are 
for psychiatric treatment, as well as for alcohol dependence, 
cocaine dependence, and diabetes.  These records refer to the 
seizure disorder as a part of the Veteran's medical history 
and give different dates for the last known seizure.  There 
was no documented treatment for the seizure disorder itself.  
The Veteran also submitted a May 2005 letter to his U.S. 
Congress representative, which gave the Veteran's account of 
his head injury in May 1982 being the cause of his seizure 
disorder.  The Veteran perfected his appeal in March 2006 and 
in a statement the Veteran stated there would be new medical 
opinions coming that supported his claim that his seizure 
disorder was a result of a May 1982 head injury in service.  
There was no new evidence in the record after this date.      

The Board has considered the evidence submitted by the 
Veteran; however, the Board finds that the Veteran has not 
submitted evidence that is new and material, and therefore 
his claim may not be reopened.

The Board acknowledges that during 2004 the Veteran received 
VA medical treatment for other conditions and that these 
treatment records note his reported history of having a 
seizure disorder.  Further, the submission of these records 
could be called "new" in the sense that they had not 
previously been included in the claim file; however, not one 
of the reports can be considered "material."  At no time do 
these VA treatment records indicate that his seizure disorder 
was in any way the result of an incident or incidents of the 
Veteran's period of active service.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
additional evidence, which consists merely of records of 
post-service treatment that do not indicate that a condition 
is service connected, is not new and material.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Morton v. Principi, 3 Vet. App. 
508 (1992) (observing that evidence of the veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

The Veteran's own assertions that his seizure disorder is 
related to his service are acknowledged.  However, this is 
the same theory of causation considered by both the Board in 
1998 and by the RO in 2002.  Further, lay statements on a 
question of medical causation does not constitute new and 
material evidence.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

Therefore, none of the evidence submitted since the time of 
the November 2002 rating decision constitutes new and 
material evidence sufficient to reopen the Veteran's 
previously-denied claim.  The Veteran's appeal as to the 
reopening of the finally denied claim of entitlement to 
service connection for a seizure disorder is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2004, before the 
initial original adjudication of the claim.  See also January 
2004 VCAA letter.  The letter notified the Veteran of what 
information and evidence must be submitted to substantiate 
claims for service connection, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also asked to inform VA of any additional information or 
evidence that VA should have, and was asked to submit 
evidence in support of his claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for seizure 
disorder is denied, any questions regarding a disability 
rating and effective date are now moot.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, a January 
2004 and the November 2004 notice letters of record do 
satisfy the requirements under Kent.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. The Board acknowledges that in 2006 the Veteran had 
correspondence with the RO on other matters and in the course 
of this correspondence disclosed that he received Social 
Security disability benefits.  The Board notes that the 
Veteran never attributed these benefits to his seizure 
disorder or stated how he came to apply for these benefits.  
No useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the disability.  The Board finds 
that VA was not under an obligation to obtain an additional 
medical opinion.  The appellant has not submitted new and 
material evidence to reopen that claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured. 
 
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a seizure disorder is not 
reopened and the claim remains denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


